                Case 2:18-cv-01253-RAJ Document 68 Filed 05/05/20 Page 1 of 2




 1                                                                             Hon. Richard A. Jones

 2

 3

 4

 5
                              UNITED STATES DISTICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     MERLE NICHOLS,
 8
                                  Plaintiff(s),            NO. 2:18-cv-01253-RAJ
 9
           v.                                              MINUTE ORDER REQUIRING
10                                                         SUBMISSION OF JOINT
     GEICO GENERAL INSURANCE                               PROPOSED CASE SCHEDULE
11 COMPANY,

12                                Defendant(s).
13         The clerk issues the following minute order by the authority of the Honorable
14 Richard A. Jones, United States District Court Judge.

15       On April 15, 2019, the Court vacated the case scheduling deadlines pending
     resolution of discovery issues in this matter. On April 30, 2020, the Court entered an
16
     order on Defendant’s Motion for Protective Order, resolving the outstanding discovery
17
     motions. The Court directs the parties to submit a joint proposed case schedule no later
18 than MAY 12, 2020, setting forth proposed deadlines for the following:

19       Deadline for Defendant to Disclose Expert Witnesses
         Deadline to Complete Discovery on Class Certification
20
         Deadline for Plaintiffs to File Motion for Class Certification
21       Deadline for Defendant to File Opposition to Plaintiffs' Motion for Class Certification

22       Deadline for Plaintiffs to file Reply re: Plaintiffs' Class Certification Motion
         Any other deadlines the parties agree should be imposed
23



     MINUTE ORDER - 1
                 Case 2:18-cv-01253-RAJ Document 68 Filed 05/05/20 Page 2 of 2




 1        If the parties are unable to agree on these proposed deadlines, the parties may set

 2 forth their competing proposals in separate paragraphs. No separate submissions are to
     be filed.
 3
            DATED this 5th day of May, 2020.
 4
                                               WILLIAM M. McCOOL,
 5                                             Clerk of the Court

 6                                              /s/ Victoria Ericksen
                                               Deputy Clerk to Hon. Richard A. Jones
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     MINUTE ORDER - 2
